Case 2:20-cv-06803-RSWL-RAO Document 15 Filed 08/07/20 Page 1 of 5 Page ID #:198


   1    Peter R. Afrasiabi (Bar No. 193336)
        pafrasiabi@onellp.com
   2    ONE LLP
        4000 MacArthur Boulevard
   3    Each Tower, Suite 500
        Newport Beach, CA 92660
   4    Telephone: (949) 502-2870
        Facsimile: (949) 258-5081
   5
        David Quinto (Bar No. 106232)
   6    Joanna Ardalan (Bar No. 285384)
        jardalan@onellp.com
   7    ONE LLP
        9301 Wilshire Boulevard
   8    Penthouse Suite
        Beverly Hills, CA 90210
   9    Telephone: (310) 866-5157
        Facsimile: (310) 943-2085
  10
        Attorneys for Plaintiffs
  11    Backgrid USA, Inc., Splash News and
        Picture Agency, LLC, Xposure Photo
  12    Agency, Inc.
  13
                             UNITED STATES DISTRICT COURT
  14
                           CENTRAL DISTRICT OF CALIFORNIA
  15
  16    BACKGRID USA, INC., a California          Case No.: 2:20-cv-06803 RSWL (RAOx)
        corporation; SPLASH NEWS AND              Hon. Ronald S. W. Lew
  17
        PICTURE AGENCY, LLC, a Nevada             PLAINTIFFS BACKGRID USA,
  18    limited liability company; XPOSURE        INC.’S, SPLASH NEWS AND
        PHOTO AGENCY INC., a California           PICTURE AGENCY, LLC &
  19
        corporation,                              XPOSURE PHOTO AGENCY INC.’S
  20                                              OPPOSITION TO DEFENDANT’S
                      Plaintiffs,                 MOTION TO DISMISS
  21
  22          v.
  23
        ENTTECH MEDIA GROUP LLC. a
  24    Delaware limited liability company; and
  25    DOES 1-10, inclusive,

  26
                      Defendants.
  27
  28

              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:20-cv-06803-RSWL-RAO Document 15 Filed 08/07/20 Page 2 of 5 Page ID #:199


   1   I.    STATEMENT OF FACTS
   2         This Action stems from a dispute over Backgrid USA, Inc., Splash News and
   3   Picture Agency LLC and Xposure Photo Agency’s (collectively the “Agencies”).
   4   copyright infringement claims against EntTech. EntTech owns, operates, and
   5   controls Paper Magazine and the Paper Magazine Instagram account (the
   6   “Account”). Declaration of Tom Florio in Support of Ex Parte Application (“Florio
   7   Decl.”), ¶ 2. EntTech claims that the Paper Instagram Account is critical to
   8   “generat[ing] the advertising revenue that it needs to remain in operation.” Florio
   9   Decl., ¶ 4.
  10         Unfortunately, to make the Account more popular, EntTech resorted to
  11   infringing the Agencies’ timely registered celebrity photographs to generate revenue
  12   (collectively the “Infringements”). In an attempt to vindicate their rights without use
  13   of judicial resources, the Agencies caused Digital Millennium Copyright Act
  14   Notifications (“DMCA Notices”) to be issued to Instagram that were directed to
  15   EntTech’s Infringements. See 17 U.S.C.§ 512(c)(1), (3). In response, as required to
  16   maintain a safe harbor defense under the DMCA, Instagram took down the
  17   Infringements. Presumably, due to the number of takedown notifications that
  18   EntTech received, Instagram determined that it was a repeat infringer under 17
  19   U.S.C. § 512(i), and, as such, terminated or suspended the Instagram account.
  20         The Instagram Account was not taken down by the Agencies: The Account
  21   was taken down by Instagram that, it seems, just followed its own rules by
  22   prohibiting infringement and by disabling accounts that Instagram found to be repeat
  23   infringers.
  24         Unhappy that the Paper Magazine Account was taken down by Instagram,
  25   EntTech filed suit (the “First Lawsuit”) against the Agencies, Okularity and Jon
  26   Nicolini, who issued the takedown notices. See EntTech v. Okularity, et al., 2:20-cv-
  27   06298 RGK (Ex).
  28
                                           2
               PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:20-cv-06803-RSWL-RAO Document 15 Filed 08/07/20 Page 3 of 5 Page ID #:200


   1         EntTech also issued a perjurious counter-notification under 17 U.S.C. §
   2   512(g)(3). The counter-notification claimed under penalty of perjury that the DMCA
   3   notices were a result of “mistake or misidentification,” which they were not and for
   4   which Defendant had and still has no factual basis in support thereof. Dkt. 1, Ex. C.
   5         Under 17 U.S.C. § 512(g)(2), if an internet service provider, such as
   6   Instagram, receives a counter-notification, it must promptly provide notice to the
   7   copyright holder that issued the DMCA notice and keep the infringements down
   8   unless the copyright holder files “an action” for injunctive relief within 10
   9   business days. 17 U.S.C. § 512(g)(2)(B).1
  10         The Agencies did just that: filed a suit for injunctive relief as was well within
  11   their right under 17 U.S.C. § 512(g)(2)(B). The Account stayed down. EntTech
  12   views this lawsuit as a barrier to regaining access to its Account and, in response,
  13   filed a motion to dismiss on the basis that the claims are compulsory counterclaims.2
  14         In the First Lawsuit, responsive pleadings will not be due, if ever, for months
  15   to come. At the very least, EntTech will confront a Rule 12 motion to dismiss, anti-
  16   SLAPP motion, and potentially a Rule 11 motion that could dispose of all of
  17   EntTech’s claims. The Agencies should not be required to file their claims as
  18
  19
  20   1
         The DMCA expressly calls for the copyright holder to file an “action” for injunctive
       relief. Section 512 does not say that the claims should be filed as a counterclaim in a
  21   separate, extant dispute that raises a host of other torts and issues. It instead envisions
       a specific action on whether the counternotification submitted contained material
  22   misinformation. Nothing else. That is a discreet action that must be adjudicated as a
       DMCA action. The DMCA nowhere envisions that issue being commingled with
  23   other  claims.
       2
         EntTech’s theory that the claims are compulsive counterclaims is undermined by its
  24   own declaration. It explained EntTech’s proposal that the parties “stipulate” (but not
       call the stipulation an injunction) to take down the works if the Agencies to agree to
  25   drop their claim for injunctive relief, which of course would afford the Agencies
       broader protection than the stipulation proposed. See Tauler Decl., ¶ 4. This proposal
  26   would allow the Agencies’ claims to survive in the Second Lawsuit, which undercuts
       EntTech’s position that the claims must be plead in the First Lawsuit. Moreover, a
  27   stipulation that acts as an injunction, but is not called an injunction is like calling a
       calf’s tail a leg. It is not make it so, but effectively muddies the waters for a prevailing
  28   party determination down the line.
                                           3
               PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:20-cv-06803-RSWL-RAO Document 15 Filed 08/07/20 Page 4 of 5 Page ID #:201


   1   counterclaims when the First Lawsuit may not survive to the responsive pleading
   2   date.
   3           Moreover, Judge Klausner already ruled that the First Lawsuit and this lawsuit
   4   are not related cases. Dkt. 10. As the issue of whether the lawsuits are even related
   5   is precluded by Judge Klausner’s ruling, then whether the claims rise to the level of
   6   compulsory counterclaims is judicially estopped.
   7   II.     LEGAL STANDARD
   8           Ex parte applications are for extraordinary relief, and will only be granted if
   9   (1) the moving party's cause will be irreparably prejudiced if the underlying motion
  10   is heard according to regular noticed motion procedures and (2) the moving party is
  11   “without fault in creating the crisis that requires ex parte relief, or that the crisis
  12   occurred as a result of excusable neglect.” Moreno v. SFX Enter., Inc., cv 14-00880-
  13   RSWL-CWx. 2016 WL 6039216 (C.D. Cal. Jan. 8, 2016) (citing Mission Power
  14   Eng'g Co. v. Continental Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995)).
  15   III.    ENTTECH IS RESPONSIBLE FOR THE TERMINATION OF THE
  16           ACCOUNT WHICH IS ITS JUSTIFICATION FOR SHORTENING
  17           THE TIME FOR ITS MOTION TO BE HEARD
  18           EntTech infringed the Agencies copyrights. In an effort to enforce their
  19   copyrights, the Agencies issued DMCA notices. Instagram presumably took down
  20   the Account because EntTech was deemed a “repeat infringer” under Section 512(i).
  21   Section 512(i) requires internet service provider must “adopt[] and reasonably
  22   implement[] a [repeat infringer policy]” to keep the defense. If EntTech had not been
  23   deemed a repeat infringer by Instagram, then, all else equal, the Account would be
  24   alive and well. This emergency was created by EntTech’s own wrong. Ex parte
  25   relief is not available under such circumstances.
  26   ///
  27   ///
  28   ///
                                            4
                PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
Case 2:20-cv-06803-RSWL-RAO Document 15 Filed 08/07/20 Page 5 of 5 Page ID #:202


   1   IV.   THE REQUESTED ORDER REQUIRING THE AGENCIES OPPOSE
   2         A MOTION TO DISMISS BEFORE THIS COURT CAN
   3         PRACTICALLY REVIEW THIS EX PARTE APPLICATION WOULD
   4         DENY THE AGENCIES DUE PROCESS
   5         EntTech filed its ex parte application at 3:17 p.m. on August 6, allowing the
   6   Agencies until 3:17 p.m. on August 7 to oppose its request. The Application
   7   provides the Agencies no time to oppose EntTech’s motion to dismiss. The Order
   8   assumes the Court would issue an order sometime between 3:17 p.m. and the end of
   9   its day and that sometime between that Order and midnight, the Agencies would be
  10   able to oppose Defendants’ motion. Such a request is not practical and denies the
  11   Agencies due process.
  12   V.    THE PRACTICAL EFFECT OF ENTTECH’S MOTION TO DISMISS
  13         DOES NOT CHANGE THE FACT THAT THE ACCOUNT WILL
  14         REMAIN DOWN
  15         Regardless of whether the Agencies’ Infringement claims are brought in this
  16   lawsuit or the First Lawsuit, the Account will remain down because there will be a
  17   claim for injunctive relief pending against EntTech. Therefore, the practical effect of
  18   moving this hearing date is nil.
  19   VI.   CONCLUSION
  20         The Agencies respectfully request that this ex parte be denied in full.
  21
  22   Dated: August 7, 2020                  ONE LLP
  23
                                              By: /s/ Joanna Ardalan
  24                                              Joanna Ardalan
  25                                              Peter R. Afrasiabi

  26                                               Attorneys for Plaintiffs
                                                   Backgrid USA, Inc.; Splash News and
  27
                                                   Picture Agency, LLC, Xposure Photo
  28                                               Agency, Inc.
                                           5
               PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
